Case 2:20-cv-10540-JVS-JEM Document 51-2 Filed 12/07/20 Page 1 of 3 Page ID #:601



   1   JAYME C. LONG (Bar No. 202867)
       jayme.long@dentons.com
   2   STEPHANIE PEATMAN (Bar No. 299577)
       stephanie.peatman@dentons.com
   3   DENTONS US LLP
       601 South Figueroa Street, Suite 2500
   4   Los Angeles, CA 90017
       Tel: (213) 623-9300 / Fax: (213) 623-9924
   5
   6   CHRISTOPHER M. WEIMER (Texas Bar No. 24061894)
       (Pro Hac Vice)
   7   cweimer@pirkeybarbar.com
       PIRKEY BARBER PLLC
   8   1801 East 6th Street, Suite 300
       Austin, TX 78702
   9   Tel: (512) 322-5200 / Fax: (512) 322-5201
  10   Attorneys for Plaintiff
  11   3M COMPANY

  12                          UNITED STATES DISTRICT COURT
  13          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
  14
       3M COMPANY,                               Case No. 2:20-cv-10540-JVS-JEM
  15
                       Plaintiff,                DECLARATION OF
  16                                             CHRISTOPHER M. WEIMER
                vs.
  17
       THE PERFECT PART INC.,
  18
       ADAM ZINKER,
  19
       CORY ZINKER.
  20
  21
                       Defendants.
  22
  23
  24
  25
  26
  27
  28
                                             1                     Case No. 2:20-cv-10540-JVS-JEM

                                                              DECL. OF CHRISTOPHER M. WEIMER
       115983821\V-1
Case 2:20-cv-10540-JVS-JEM Document 51-2 Filed 12/07/20 Page 2 of 3 Page ID #:602



   1                    DECLARATION OF CHRISTOPHER M. WEIMER
   2           I, CHRISTOPHER M. WEIMER, hereby declare as follows:
   3           1.      I am an attorney admitted pro hac vice to practice before this Court. I
   4   am a partner in the law firm of PIRKEY BARBER PLLC, attorneys for Plaintiff 3M
   5   Company (“3M” or “Plaintiff”) in this matter. I make this declaration, based on my
   6   own personal knowledge, in support of Plaintiff’s Motion for a Preliminary
   7   Injunction.
   8           2.      Before Defendants filed their Memorandum in Opposition to Plaintiff’s
   9   Motion for a Preliminary Injunction complaining of the harm caused by the limited
  10   asset freeze issued by this Court, 3M had already consented, through correspondence
  11   of counsel, to modifying the restraints placed on Defendants’ accounts to allow for
  12   Defendants’ legitimate business operations, including funding of payroll.
  13           3.      In particular, on December 3, 2020, at approximately 3:49 PM Pacific
  14   time (and 5:49 PM Central time where 3M and 3M’s counsel is located), I received
  15   an email from Defendants’ counsel claiming that Defendants were being harmed by
  16   the limited asset freeze entered by this Court on November 25, 2020 because they
  17   could not access their eBay funds.
  18           4.      Less than three hours later, at approximately 6:37 PM Pacific time on
  19   December 3, 2020, I responded to Defendants’ counsel informing them that 3M
  20   would consent to modifying the TRO: (1) to allow for the withdrawal of payroll and
  21   payment of expenses related to legitimate business operations of Defendants; and
  22   (2) to limit the assets subject to the Order to an amount tied to Defendants’ profits
  23   from the sale of 3M-branded products.
  24           5.      At 7:55 PM Pacific time on December 3, 2020, Defendants counsel
  25   responded indicating that the proposed modification to the TRO as suggested by 3M
  26   was acceptable.
  27           6.      Defendants counsel did not file their Memorandum in Support of their
  28   Opposition in Response to Plaintiff’s Motion for a Preliminary Injunction until 11:27
                                                    2                      Case No. 2:20-cv-10540-JVS-JEM

                                                                      DECL. OF CHRISTOPHER M. WEIMER
       115983821\V-1
Case 2:20-cv-10540-JVS-JEM Document 51-2 Filed 12/07/20 Page 3 of 3 Page ID #:603



   1   P.M. pacific time on December 3, 2020. In their Memorandum, Defendants did not
   2   mention that 3M had already consented to seeking modification of the portions of
   3   the TRO that they claim to be causing them harm.
   4           7.      The parties have prepared a joint stipulation seeking modification of
   5   the TRO to remove all restraints on the assets in question, except for the sum
   6   identified by Defendants as being their net profits from the sale of masks bearing the
   7   3M Marks.
   8
   9           I declare under penalty of perjury under the laws of the United States of
  10   America that the foregoing is true and correct.
  11
  12           Executed this 7th day of December 2020 at Austin, Texas.
  13
                                                     /s/ Christopher M. Weimer
  14                                                      CHRISTOPHER M. WEIMER
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                    3                     Case No. 2:20-cv-10540-JVS-JEM

                                                                     DECL. OF CHRISTOPHER M. WEIMER
       115983821\V-1
